Exhibit 10.11

EMPLOYMENT AGREEMENT

BETWEEN

Richard Nieman

AND

GEOSPATIAL MAPPING SYSTEMS, INC.



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”), by and between GEOSPATIAL MAPPING SYSTEMS, INC., a
Delaware corporation (the “Company”), and Richard Nieman (the “Executive”) is
entered into as of December 1, 2007 (the “Employment Date”). In consideration of
the mutual covenants set forth herein, the Company and the Executive hereby
agree as follows:

1. Employment. The Company hereby agrees to employ the Executive, and the
Executive agrees to continue to serve the Company, in the capacities described
in Section 3 of this Agreement, during the Period of Employment (as defined in
Section 2 of this Agreement), in accordance with the terms and conditions of
this Agreement.

2. Period of Employment. The term “Period of Employment” shall mean the period
which commenced on the Employment Date and, unless earlier terminated pursuant
to Section 6, ends on November 30, 2010.

3. Duties During the Period of Employment.

3.1 Duties. During the Period of Employment, the Executive shall be employed as
the Executive VP/Business Development of the Company or other position as
assigned by the President.

3.2 Scope. Throughout the Period of Employment, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote substantially all of his business time and attention to the business and
affairs of the Company. It shall not be a violation of this Agreement for the
Executive to (a) serve on corporate, civic or charitable boards or committees,
(b) deliver lectures, fulfill speaking engagements or teach occasional courses
or seminars at educational institutions, or (c) manage personal investments and
engage in any other activities, so long as such activities under clauses (a),
(b) and (c) do not interfere, in any significant respect, with the Executive’s
responsibilities hereunder or otherwise violate this Agreement or the Agreement
Not to Compete executed and delivered by the Executive pursuant to the
provisions of Section 12.

4. Compensation and Other Payments.

4.1 Salary. During the Period of Employment, the Executive’s Base Salary shall
initially be at the rate of One Hundred Twenty Thousand Dollars ($120,000) per
year (the “Base Salary”).

4.2 Stock Options. The Company hereby grants to the Executive a ten (10) year
stock option award with respect to one million (1,000,000) shares of common
stock of the Company at an exercise price of fifty cents ($0.50) per share. This
option award (a) is a non-qualified option granted under the 2007 Stock Option
Plan of the Company dated December 1, 2007, (b) shall be fully vested and
exercisable immediately upon grant, and (c) shall be further documented by an
option agreement in the form customarily used by the Company for non-qualified
option awards under that plan, but with all terms consistent with this
Agreement.



--------------------------------------------------------------------------------

4.3 Other Compensation. During the Period of Employment, the Executive shall be
entitled to participate, at a level and on a basis commensurate with the
Executive’s position and responsibilities, in any and all supplemental
compensation plans or arrangements established by the Company for its senior
executives, including but not limited to any equity-based incentive compensation
plans or arrangements.

5. Other Executive Benefits.

5.1 Business Expenses. Subject to the Executive’s compliance with the policies
and procedures approved by the Board and applicable to all senior executives of
the Company, the Company shall promptly reimburse the Executive for all expenses
and disbursements reasonably incurred by the Executive in the performance of his
duties hereunder during the Period of Employment.

5.2 Benefit Plans. The Executive and his eligible family members shall be
entitled, subject to any normally applicable waiting periods and eligibility
criteria, to participate, on terms no less favorable to the Executive than the
terms offered to other senior executives of the Company, in any group and/or
executive life, hospitalization or disability insurance plan, health program,
pension, profit sharing, 401(k) and similar benefit plans (qualified,
non-qualified and supplemental) or other fringe benefits (it being understood
that items such as stock options and other equity awards are not fringe
benefits) of the Company (collectively referred to as the “Benefits”). Anything
contained herein to the contrary notwithstanding, the Benefits described herein
shall not duplicate benefits made available to the Executive pursuant to any
other provision of this Agreement.

5.3 Holidays and Vacation. During the Period of Employment, the Executive shall
be entitled to the same paid holidays as other employees of the Company. The
Executive shall be entitled to paid vacation and other absences from work that
are reasonably consistent with the performance of the Executive’s duties as
provided in this Agreement. Such vacations and absences shall be consistent with
those generally provided to other senior executives of the Company.

5.4 Company Automobile. During the Period of Employment, the Executive shall be
reimbursed for use of an automobile in accordance with a policy approved by the
Board.

6. Termination.

6.1 Death. The Period of Employment shall terminate automatically upon the
Executive’s death.

6.2 Disability. If the Company determines in good faith that the Disability of
the Executive has occurred (pursuant to the definition of “Disability” set forth
below), it may give to the Executive written notice of its intention to
terminate the Executive’s employment. In such event, the Period of Employment
shall terminate effective on the 30th day

 

-2-



--------------------------------------------------------------------------------

after receipt by the Executive of such written notice given at any time after a
period of 120 consecutive days of Disability or a period of 180 days of
Disability within any 12 consecutive months, and, in either case, while such
Disability is continuing (“Disability Effective Date”). The Disability Effective
Date shall not occur if the Executive returns to performance of the Executive’s
duties as contemplated in this Agreement within 30 days after receipt of such
notice. For purposes of this Agreement, “Disability” means the Executive’s
inability to substantially perform his duties hereunder, with reasonable
accommodation, as evidenced by a certificate signed either by a physician
mutually acceptable to the Company and the Executive or, if the Company and the
Executive cannot agree upon a physician, by a physician selected by agreement of
a physician designated by the Company and a physician designated by the
Executive; provided, however, that if such physicians cannot agree upon a third
physician within 30 days, such third physician shall be designated by the
American Arbitration Association. Until the Disability Effective Date, the
Executive shall be entitled to all compensation and benefits provided for under
Sections 4 and 5 hereof. It is understood that nothing in this Section 6.2 shall
serve to limit the Company’s obligations under Section 7.3, below.

6.3 By the Company for Cause. During the Period of Employment, the Company may
terminate the Executive’s employment immediately for “Cause.” For purposes of
this Agreement, “Cause” means (a) a material breach of this Agreement by the
Executive or the gross neglect of the Executive’s duties hereunder (after the
provision to the Executive by the Company of written notice reasonably
specifying the breach and/or performance deficiency and thirty (30) days to cure
such breach), (b) the Executive’s willful misconduct or gross negligence, which
is demonstrably and materially injurious to the Company monetarily or otherwise,
or (c) the Executive’s engaging in egregious misconduct involving serious moral
turpitude to the extent that the Executive’s credibility and reputation no
longer conforms to the standards of employees of the Company employed in a
similar level or position. For purposes of this definition, no act or failure to
act on the part of the Executive shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Any act, or failure to act, based upon direction given in a resolution
duly adopted by the Board or based upon the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interest of the Company. The foregoing
notwithstanding, the Company may not terminate the Executive’s employment for
Cause, and any purported termination by the Company of Executive’s employment
shall be presumed other than for Cause, unless (i)a determination that Cause
exists is made and approved by at least a 3/4ths majority of the Board, (ii) the
Executive is given at least seven (7) days written notice of the Board meeting
called to make such determination, including written notice of the particulars
purporting to establish Cause and (iii) the Executive and his legal counsel are
given the opportunity to address that meeting.

6.4 By Executive for Good Reason. During the Period of Employment, the
Executive’s employment hereunder may be terminated by the Executive for Good
Reason upon (30) days’ written notice. For purposes of this Agreement, “Good
Reason” means, without the Executive’s written consent, (a) any material breach
of this Agreement by the Company (after the provision to the Company by the
Executive of written notice reasonably specifying the breach and/or performance
deficiency and thirty (30) days to cure such breach), or (b) any termination by
the Executive during the period of six (6) months immediately following the
occurrence of a Change of Control, as defined in Section 8, below.

 

-3-



--------------------------------------------------------------------------------

6.5 Other than for Cause or Good Reason. The Executive or the Company may
terminate this Agreement for any reason other than for Good Reason or Cause,
respectively, upon 30 days’ written notice to the Company or the Executive, as
the case may be.

6.6 Notice of Termination. Any termination by the Company or by the Executive
shall be communicated by a Notice of Termination to the other party hereto given
in accordance with Section 18.2 of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (a) indicates
the specific termination provision in this Agreement relied upon, (b) sets forth
in reasonable detail, if applicable, the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated, and (c) if the Date of Termination (as defined below) is
other than the date of receipt of such notice, specifies the Date of
Termination. The failure by the Executive or Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of the
basis for termination shall not waive any right of such party hereunder or
preclude such party from asserting such fact or circumstance in enforcing his or
its rights hereunder.

6.7 Date of Termination. “Date of Termination” means the date specified in the
Notice of Termination; provided, however, that if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.

7. Obligations of the Company Upon Termination. The following provisions of this
Section 7 describe the entire obligations of the Company to the Executive upon
termination of his employment under this Agreement.

7.1 Termination by the Company for Cause or by Executive’s Resignation without
Good Reason. In the event the Period of Employment terminates by reason of the
termination of the Executive’s employment by the Company for Cause, or by reason
of the resignation of the Executive other than for Good Reason, the Company
shall pay to the Executive all Accrued Obligations. “Accrued Obligations” shall
mean, as of the Date of Termination, the sum of (a) the Executive’s Base Salary
through the Date of Termination to the extent not theretofore paid, (b) the
amount of any bonus, incentive compensation, deferred compensation and other
cash compensation earned by the Executive as of the Date of Termination to the
extent not theretofore paid, and (c) any vacation pay, expense reimbursements
and other cash entitlements earned by the Executive as of the Date of
Termination to the extent not theretofore paid.

7.2 Death. If the Period of Employment is terminated by death, the Executive’s
beneficiaries shall be paid the Accrued Obligations. In addition, all equity
awards granted to the Executive by the Company that have not yet vested shall
fully vest on the Date of Termination; and all vested options (whether
previously vested or vesting under this sentence) shall remain exercisable for a
period equal to their full original terms.

 

-4-



--------------------------------------------------------------------------------

7.3 Disability. If the Period of Employment is terminated because of Disability,
the Executive shall be paid the Accrued Obligations. In addition, all equity
awards granted to the Executive by the Company that have not yet vested shall
fully vest on the Date of Termination; and all vested options (whether
previously vested or vesting under this sentence) shall remain exercisable for a
period equal to their full original terms.

7.4 Resignation with Good Reason or Termination without Cause. If the Company
terminates the Executive’s employment other than for Cause (and other than due
to the Executive’s Disability), or if the Executive terminates his employment
for Good Reason, the Executive shall receive, in addition to payment of the
Accrued Obligations, the following:

7.4.1 A lump sum cash payment in an amount equal to the number of months
remaining in the Period of Employment multiplied by the sum of (a) 1/12th of the
Executive’s annual Base Salary on the Date of Termination (without regard to any
reduction in Base Salary not approved by the Executive).

7.4.2 Immediate vesting in all equity awards granted to the Executive by the
Company but not yet vested as of the Date of Termination;

7.4.3 Continued exercisability, for a period equal to their full original terms,
for all vested options, whether previously vested or vesting under subsection
7.5.2;

7.4.4 For a period of 12 months after the Date of Termination, the Company shall
continue health, prescription drug, dental, disability and life insurance
benefits to the Executive and/or the Executive’s eligible family members at
least equal to those which would have been provided to them in accordance with
Section 5.2 of this Agreement if the Executive’s employment had not been
terminated (provided that any benefits provided under this subsection 7.4.4 are
subject to immediate early termination if the Executive becomes eligible to
receive similar types of benefits through subsequent employment).

7.5 Release. Any and all compensation and benefits payable pursuant to
Section 7.4, above, beyond payments of the Accrued Obligations shall be payable
only if the Executive delivers to the Company a general release, in a form
reasonably prescribed by the Company, of all claims of the Executive arising up
to the date of the release; and such release shall be delivered by the Executive
within twenty-one (21) days after presentation thereof to the Executive by the
Company.

7.6 Exclusive Rights. It is understood that the Executive’s rights under this
Section 7 are in lieu of all other rights which the Executive may otherwise have
had upon termination of employment under this Agreement.

7.7 No Right of Set-Off. The Company shall have no right to reduce, because of
any debt or financial obligation of the Executive to the Company, the amount of
any compensation or benefit otherwise payable by the Company to the Executive
under this Agreement or under any other plan, policy, arrangement or practice of
the Company.

 

-5-



--------------------------------------------------------------------------------

8. Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred if:

8.1 Change in Ownership. Any “person” (as defined in Section 13(d) and 14(d) of
the Securities Exchange Act of 19434, as amended (the “Exchange Act”)),
excluding for this purpose, (a) the Executive, (b) the Company or any subsidiary
of the Company, or (c) any employee benefit plan of the Company or of any
subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such plan which
acquires beneficial ownership of voting securities of the Company, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act).
Directly or indirectly of securities of the Company representing more than
thirty percent (30%) of the combined voting power of the Company’s then
outstanding securities; provided, however, that no Change of Control will be
deemed to have occurred as a result of a change in ownership percentage
resulting from an acquisition of securities by the Company; or

8.2 Change in Board. During any twenty-four (24) consecutive months, individuals
who at the beginning of such twenty four (24) month period constitute the Board
of Directors of the Company and any new directors (except for any director
designated by a person who has entered into an agreement with the Company to
effect a transaction described elsewhere in this definition of Change of
Control) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(such individuals and any such new directors being referred to as the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board; or

8.3 Business Combination. Consummation of a reorganization, merger or
consolidation, or sale or disposition of all or substantially all of the assets
of the Company (a “Business Combination”), in each case, unless following such
Business Combination, all or substantially all of the individuals and entities
who were the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty-five percent (55%) of the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors of the entity resulting from such Business Combination
(including, without limitation, an entity which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of the Company; or

8.4 Liquidation. Consummation of a complete liquidation or dissolution of the
Company.

9. Taxes. In the event that the aggregate of all payments or benefits made or
provided to, or that may be made or provided to, the Executive under this
Agreement and under all other plans, programs and arrangements of the Company
(the “Aggregate Payment”) is determined to constitute an “excess parachute
payment,” as such term is defined in Section 280G(b) of the Internal Revenue
Code, the Company shall pay to the Executive prior to the time

 

-6-



--------------------------------------------------------------------------------

any excise tax imposed by Section 4999 of the Internal Revenue Code (“Excise
Tax”) is payable with respect to such Aggregate Payment, an additional amount
which, after the imposition of all income and excise taxes thereon, is equal to
the Excise Tax on the Aggregate Payment. The determination of whether the
Aggregate Payment constitutes an excess parachute payment and, if so, the amount
to be provided to the Executive and the time of payment pursuant to this
Section 8 shall be made by an independent auditor (the “Auditor”) jointly
selected by the Company and the Executive and paid by the Company. The Auditor
shall be a nationally recognized United States public accounting firm which has
not, during the two (2) years immediately preceding the date of its selection,
acted in any way on behalf of the Company or any affiliate thereof. If the
Executive and the Company cannot agree on the firm to serve as the Auditor, then
the Executive and the Company shall each select one accounting firm and those
two firms shall jointly select the accounting firm to serve as the Auditor.
Notwithstanding the foregoing, in the event that the amount of the Executive’s
Excise Tax liability is subsequently determined to be greater than the Excise
Tax liability with respect to which any initial payment to the Executive under
this Section 8 has been made, the Company shall pay to the Executive an
additional amount (grossed up for all taxes), with respect to such additional
Excise Tax (and any interest and penalties thereon) at the time and in the
amount reasonably determined by the Auditor. Similarly, if the amount of the
Executive’s Excise Tax liability is subsequently determined to be less than the
Excise Tax liability with respect to which any prior payment to the Executive
has been made under this Section 8, the Executive shall refund to the Company
the excess amount received, after reduction for any nonrefundable tax, penalties
and/or interest incurred by the Executive in connection with the receipt of such
excess, and such refund shall be paid promptly after the Executive has received
any corresponding refund of excess Excise Tax paid to the Internal Revenue
Service. The Executive and the Company shall cooperate with each other in
connection with any proceeding or claim relating to the existence or amount of
liability for Excise Tax, and all expenses incurred by the Executive in
connection therewith shall be paid by the Company promptly upon notice of demand
from the Executive.

10. Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. Except as
otherwise set forth herein with respect to health, prescription drug, dental,
disability and life insurance benefits, any severance benefits payable to the
Executive shall not be subject to reduction for any compensation received from
other employment.

11. Indemnification. The Executive shall be indemnified by the Company against
liability as an officer and director of the Company and any subsidiary or
affiliate of the Company to the maximum extent permitted by applicable law. To
the full extent permitted under the corporate governing documents of the
Company, and subject to the terms of any policies and procedures applicable to
all directors and senior officers of the Company, the Company shall advance to
the Executive payment of reasonable costs of defending against any claims
covered by the foregoing indemnification commitment. The Executive’s rights
under this Section 10 shall continue so long as he may be subject to such
liability, whether or not this Agreement may have terminated prior thereto.

12. Confidential Information and Trade Secrets. As a condition to the Company’s
obligations hereunder, the Executive shall execute and deliver to the Company an
Agreement Not to Compete in the form attached as Exhibit A to this Agreement.
The Company hereby acknowledges receipt of an Agreement Not to Compete executed
by the Executive.

 

-7-



--------------------------------------------------------------------------------

13. Withholding. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive shall be
subject to withholding at the time payments are actually made to the Executive
and received by him of such amounts relating to taxes as the Company may
reasonably determine it should withhold pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provision for payment of taxes
as required by law, provided that it is satisfied that all requirements of law
as to its responsibilities to withhold such taxes have been satisfied.

14. Arbitration. Any dispute or controversy between the Company and the
Executive arising out of or relating to this Agreement, other than a dispute
arising out of or related to the Non-Disclosure of Confidential Information and
Trade Secrets Agreement, shall be settled by arbitration conducted under the
rules of (but not necessarily administered by) the American Arbitration
Association (“AAA”) in accordance with its National Rules for the Resolution of
Employment Disputes then in effect, and judgment on any award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Any
arbitration shall be held before a single arbitrator who shall be selected by
the agreement of the Company and the Executive, unless the parties are unable to
agree to an arbitrator, in which case the arbitrator will be selected under the
procedures of the AAA. The arbitrator shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction. Either party may,
without inconsistency with this arbitration provision, apply to any court having
jurisdiction over the parties and seek interim provisional, injunctive or other
interim equitable relief until the arbitration award is rendered or the
controversy is otherwise resolved. Except as necessary in court proceedings to
enforce this arbitration provision or an award rendered hereunder, or to obtain
interim relief, neither a party nor an arbitrator may disclose the existence,
content or results of any arbitration hereunder without the prior written
consent of the Company and the Executive. The Company and the Executive
acknowledge that this Agreement evidences a transaction involving interstate
commerce. Notwithstanding any choice of law provision included in this
Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision. The arbitration
proceeding shall be conducted in Pittsburgh, Pennsylvania or such other location
to which the parties may agree. The Company shall pay the costs of any
arbitrator appointed hereunder.

15. Disputes; Payment of Attorneys’ Fees. In the event that the Executive is the
prevailing party, or is successful to a material degree, in pursuing or
defending, whether in arbitration or litigation, any claim or dispute relating
to the Executive’s employment with the Company, including but not limited to any
claim or dispute relating to (a) this Agreement, (b) termination of the
Executive’s employment with the Company or (c) the failure or refusal of the
Company or the Executive to perform fully in accordance with the terms hereof,
the Company shall promptly reimburse the Executive for all reasonable costs and
expenses (including, but not limited to, attorneys’ fees) relating solely, or
reasonably allocable, to such claim or dispute. In any other case, the Executive
and the Company shall each bear all of their own costs and expenses (including,
but not limited to, attorneys’ fees). Upon written request

 

-8-



--------------------------------------------------------------------------------

from the Executive while any claim or dispute described in the first sentence of
this Section 14 is pending, the Company shall promptly reimburse the Executive
for all reasonable costs and expenses relating to such claim or dispute;
provided that the Executive agrees in writing that he will repay the Company in
full for such reimbursement if he is not ultimately successful to a material
degree with respect to the substance of such claim or dispute. In addition, the
Company shall promptly reimburse the Executive for all reasonable costs and
expenses (including, but not limited to, attorneys’ fees) incurred by the
Executive in preparing responses to Internal Revenue Service (“IRS”) audits of
the Executive’s personal income tax returns or otherwise defending such tax
returns in any administrative proceeding or civil litigation relating thereto
that is occasioned by or connected with an audit by the IRS of one or more
income tax returns of the Company. The provisions of this Section 15 shall
survive the expiration or termination of this Agreement and the Period of
Employment.

16. Successors.

16.1 This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s heirs and legal
representatives.

16.2 This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

16.3 As used in this Agreement, the term “Company” shall include any successor
to the Company’s business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

17. Representations.

17.1 The Company represents and warrants that (a) the execution of this
Agreement has been duly authorized by the Company, including action of the
Board, (b) the execution, delivery and performance of this Agreement by the
Company does not and will not violate any law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document of the Company,
and (c) upon the execution and delivery of this Agreement by the Executive, this
Agreement shall be the valid and binding obligation of the Company, enforceable
in accordance with its terms, except to the extent enforceability may be limited
by applicable bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and by the effect of general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

17.2 The Executive represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Executive does not
and will not violate any law, regulation, order, judgment or decree or any
agreement to which the Executive is a party or by which he is bound, (b) the
Executive is not a party to or bound by any employment agreement, noncompetition
agreement or confidentiality agreement with any person or entity that would
interfere with this Agreement or his performance of services hereunder, (c) upon
the execution and delivery of this Agreement by the Company, this Agreement
shall be

 

-9-



--------------------------------------------------------------------------------

the valid and binding obligation of the Executive, enforceable in accordance
with its terms, except to the extent enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by the effect of general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law).

18. Miscellaneous.

18.1 This Agreement shall be governed by and construed in accordance with the
laws of the state of Pennsylvania, without reference to principles of choice of
law. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors or legal representatives.

18.2 All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given or
made the second business day after the date of mailing, if delivered by
registered or certified mail, postage prepaid; upon delivery, if sent by hand
delivery; upon delivery, if sent by prepaid courier, with a record of receipt;
or the next day after the date of dispatch, if sent by cable, telegram,
facsimile or telecopy (with a copy simultaneously sent by registered or
certified mail, postage prepaid, return receipt requested), to the parties at
the following addresses:

if to the Executive, to:

Richard Nieman

30 Sanctuary Blvd.

Mandeville, LA 70471

Telephone: 713-545-4628

if to Company, to:

Geospatial Mapping Systems, Inc.

229 Howes Run Road

Sarver, PA 16055

Attention: General Counsel

Facsimile: 724-353-3049

Telephone: 724-353-3400

Any party hereto may change the address to which notice to it, or copies
thereof, shall be addressed, by giving notice thereof to the other parties
hereto in conformity with the foregoing.

18.3 None of the provisions of this Agreement shall be deemed to impose a
penalty.

18.4 The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

-10-



--------------------------------------------------------------------------------

18.5 Any party’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision hereof.

18.6 This Agreement supersedes any and all prior communications, understandings,
and agreements, written or oral, between the Company and the Executive with
respect to the subject matter hereof, and contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof. In the
event of any inconsistency between this Agreement and any plan, policy,
arrangement or practice of the Company, the relevant provision of this Agreement
shall control.

18.7 This Agreement may be executed simultaneously in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

GEOSPATIAL MAPPING SYSTEMS, INC. By:  

LOGO [g84308ex1011_sig1.jpg]

Its:   PRESIDENT Richard Nieman

LOGO [g84308ex1011_sig2.jpg]

 

-11-